No. 86-119
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1986




STATE OF MONTANA,
                 Plaintiff and Respondent,
         -vs-
EDWARD LEE FOREST,
                 Defendant and Appellant.




APPEAL FROM:     District Court of the Fourth Judicial District,
                 In and for the County of Missoula,
                 The Honorable Douglas Harkin, Judge presiding.


COUNSEL OF RECORD:

         For Appellant :
                 Ian Christopherson, Missoula, Montana

         For Respondent:
                 Hon. Mike Greely, Attorney General, Helena, Montana
                 Robert I. Deschamps, 111, County Attorney, Missoula,
                         ,
                 Montana




                                    Submitted on Briefs: July 31, 1986
                                     Decided:   December 16, I 9 8 6



Filed:    DEC 1 6 1986



                                   Clerk
Mr. Chief Justice J. A. Turnage delivered the Opinion of the
Court.
         On October 21, 1985, a motion for order of commitment
was filed in the District Court of the Fourth Judicial Dis-
trict, Missoula County, seeking to compel Edward Lee Forest
to serve the remainder of his jail sentence.       Forest filed a
brief opposing the motion in which he attacked the validity
of the original sentence imposed on him.        The District Court
granted the motion and ordered Forest to serve the remainder
of his sentence.       Forest appeals from that order.
       An information was filed in the District Court against
Edward Forest on May 26, 1983, alleging in Count I that he
violated    §   61-8-401, MCA, driving a motor vehicle under the
influence of alcohol, a third offense, and in Count I1 that
he violated     §   61-5-102, MCA, operating a motor vehicle with-
out a valid. driver's license.       On August 15, 1983, a second
information was filed alleging that Forest again violated
§§   61-8-401 and 61-5-102, MCA.     He initially pled not guilty
to all four counts, but on December 28 he withdrew his not
guilty pleas and pled guilty to each count.              Sentencing
occurred on April 30, 1984.
         In its judgment in Missoula      County Cause No.    6373
(assigned from the information filed on May 26), the court
sentenced Forest to one year in the county jail with all but
three months of the sentence suspended on Count 1 and to six
months in the county jail with all but fifteen days of the
sentence suspended on Count 11.         The same sentence was en-
tered in Missoula County Cause No. 6441 (assigned from the
information filed on August 15).        The sentences were to run
consecutive with each other and with the sentences in each
cause.    Forest did not appeal from these judgments.
         Forest was released from jail on September 18, 1984,
after serving 142 days of his sentence; however, his release
was subject to several conditions.      Subsequently, the deputy
county attorney filed a petition for revocation of probation,
and at the hearing on the matter, Forest admitted the allega-
tions of the petition.     Under an order dated April 15, 1985,
and entered in both causes, the court revoked Forest's prior
suspended sentence and ordered him to serve nine months and
five days in the county jail.      The terms and conditions of
probation on the original sentence of April 30, 1984, were
continued in full force and effect.     No appeal. was taken from
this judgment either.
         In July   1985, Forest was temporarily released from
custody in order to attend a thirty-day alcohol rehabilita-
tion and treatment program.      He successfully completed the
program, but he failed to return to serve the balance of his
jail term.     The deputy county attorney filed a motion for an
order of commitment on October 21, 1985, requesting that
Forest be ordered to serve the remainder of his jail sen-
tence.     By memorandum and order dated January 20, 1986, the
District Court granted the motion for commitment.
         In its order, the court stated that the judgment of
April 30, 1984, is the basis of the court's authority over
Forest.     That judgment extended jurisdiction over him until
April    30,   1987.   Therefore, the   conditions of probation
imposed by the original sentence were to remain in effect
until April 1987.      Forest timely filed a notice of appeal
from this order.
        During the pendency of this appeal, Forest served. the
balance of his jail sentence.       By order of the District
Court, he was released from incarceration on October 8, 1986.
      Defendant raises three issues in his appeal:
      1.    Did the District Court err by        failing to give
defendant credit for the time he had already served prior to
revocation of his sentence?
      2.    Was   the   order of January   20,   1986, committing
defendant to serve the balance of the sentence imposed under
the April 1985 judgment, invalid for the reason that defen-
dant had already completed the sentence imposed on him by the
April 1984 judgment?
      3.    Did the District Court err by attempting to assert
jurisdiction over defendant until April 1987?
      It is unnecessary for us to decide the first two issues
because they have been rendered moot.        Defendant does not
contest the correctness of the underlying judgments.      Rather,
the gist of his argument is that he should not have been
compelled by the January 20 order to serve any further jail
time because the court did not properly credit him with the
time previously served and because he had already served the
remainder of the original sentence imposed.       Since defendant
has now completed the balance of the sentence imposed by the
April 1985 judgment and has been released from incarceration,
any discussion on these two issues would be purely academic.
It is well settled that this Court will decide issues only
when they have some practical effect on a party; we will not
decide questions that have mere theoretical significance.
     Defendant contends in his third issue that the District
Court erred in asserting jurisdiction over him until April
30, 1987.    It is likewise unnecessary for us to consider this
issue because, in the State's response to defendant's answer
to motion to dismiss for mootness, filed October 30, 1986,
the State concedes that it will not seek to enforce the
conditions    of   probation       imposed   on   defendant   under     the

court's   original   order     for   the period    between    October    8,

1986, and April      30,   1987.     Therefore,    this issue is also

moot.
        Remanded   to the District       Court with    instructions to
release defendant from its probation jurisdiction effective

October 8, 1986, the date of his release from custody.




We concur: